            Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.1 Page 1 of 12
AO 106 (Rev. 04/ 10) Application for a Search Warrant


                                                                                                                    1;-z;:c· ',J '1      1~,:,- ,,--.
                                       UNITED STATES DISTRICT COURT                                                            J 1
                                                                                                                    fi~'"" !:',, 'l :T";s f:::,·•
                                                                                                                   ________ ,.__            ·.\..
                                                                                                                                                    I
                                                                                                                                                    "'.-,J

                                                                     for the
                                                         Southern District of California
                                                                                                                [
                                                                                                                       SEP 1 3 2019                              I
              In the Matter of the Search of
                                                                                                                 --- ------·-:.. :,.--·--~-·-".'T
                                                                                                               ctr {:·~                             1   I    -
                                                                        )                                 SOUl he.;~; JS I rliC             r L)        vi,~;. ,'~1~!1A
         (Briefly describe the property to be searched                  )                                 BY                                                l u'UTY
          or identify the person by name and address)                   )           Case No.
                    Apple iPhone 7                                      )
                 Model No. MN9U2LL/A                                    )
         IMEI: 355325088878253 (Target Phone)                           )                                      '19MJ · 39 52
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A (incorporated herein)

located in the              Southern              District of               California           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B (incorporated herein)

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S.C. §§ 952 and 960                   Importation of a Controlled Substance


          The application is based on these facts:
        See attached Affidavit (incorporated herein)

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attach d sheet.




                                                                                         Cristian Saenz, HSI Special Agent


Sworn to before me and signed in my presence.


Date:        ft /I ?JJ If/
City and state: San Diego, CA                                                 Hon. Karen S. Crawford United States Magistrate Judge
                                                                                                Printed name and title
        Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.2 Page 2 of 12



 1                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Cristian M. Saenz, Special Agent with the Department of Homeland Security
 3 II (DHS), Immigration and Customs Enforcement (ICE), Homeland Security Investigations
 4 II (HSI) being duly sworn, depose and state as follows:
 5                                        INTRODUCTION
 6         1.     I make this affidavit in support of an application for search warrant in
 7 II furtherance of a narcotics smuggling investigation conducted by HSI Special Agents for
 8 II the following target property: one cellular phone.
 9                    ( 1) Apple iPhone 7
                          Model No. MN9U2LL/A
10                        IMEI:355325088878253
11                         (the Target Phone).
12         2.     The Target Phone was seized on August 24, 2019, from Ronald Dewayne
13 II MC DONALD Jr., at the San Ysidro Port of Entry, San Diego, California when he entered
14 the United States from Mexico. It is believed that the Target Phone was used by MC
15 DONALD to communicate with co-conspirators during a drug smuggling event on that
16 same date. On that date, MC DONALD was arrested after driving his vehicle that was
17 found to have approximately 11.84 kilograms (26.10 pounds) of cocaine concealed in the
18 rear quarter panels of the vehicle. The Target Phone is currently in the possession of the
19 DHS and is presently being stored at 880 Front Street, Suite 3200, San Diego, California,
20 92101.
21       3.       Probable cause exists to believe that the Target Phone contains evidence
22 relating to violations of Title 21, United States Code Sections 952/960 (Importation of a
23 Controlled Substance).
24         4.     Based upon my experience and training, and all the facts and opinions set forth
25 II in this Affidavit, I believe the items to be seized set forth in Attachment B will be found in
26 the items to be searched as described in Attachment A. These items may be or lead to
27 evidence of the violations described above.
28
         Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.3 Page 3 of 12



 1                                TRAINING AND EXPERIENCE
 2 11      5.     I am a "law enforcement officer of the United States" within the meaning of
 3 II Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
 4 II investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 5 II Code, Section 2516. I am a Special Agent with the United States Department of Homeland
 6 II Security ("DHS"), Immigration and Customs Enforcement ("ICE"), Homeland Security
 7 II Investigations ("HSI"). I have been employed in my current position with HSI since 2017.
 8 II I have completed the Criminal Investigator Training Program and the HSI Special Agent
 9 II Training Program, both of which were completed at the Federal Law Enforcement Training
1O II Center (FLETC). I am currently assigned to the Office of the Special Agent in Charge,
11 II San Diego, California ("SAC SD") and primarily investigate violations of law pertaining
12 II to child pornography and child exploitation. However, I am cross-designated and have the
13 11 authority to conduct Title 21 investigations and enforcement activities.       I have been
1411 involved with investigations for Title 21 offenses and am familiar with the Interagency
15 II Cooperation Agreement between the U.S. Drug Enforcement Administration and ICE.
16 II      6.     Prior to working with HSI, I was employed as a Special Agent with the
17 II Department of the Navy, Naval Criminal Investigative Service ("NCIS") from 2015 to
18 112017. During my tenure as a NCIS SA, I participated in numerous narcotics investigations,
19 II in and around the San Bernardino County area. These investigations and arrests involved:
20 II possession with intent to distribute and distribution of narcotics including, but not limited
21 11 to, methamphetamine, cocaine, and methylenedioxymethamphetamine (commonly
22 II referred to as "MDMA"). These investigations have involved debriefing defendants,
23 II witnesses and informants, conducting surveillance, executing search warrants, se1zmg
24 II narcotics and making arrests for narcotics-related offenses.
25 II      7.     I have worked and consulted with numerous agents and other law enforcement
26 II officers who have investigated drug distribution and trafficking throughout the United
27 II States. I have conducted investigations and/or participated in investigations related to the
28 II unlawful importation and distribution of controlled substances.         From my training,
                                                 2
        Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.4 Page 4 of 12



 1 II experience, and knowledge of this investigation, I have become familiar with the
 2 II techniques and methods used by large Mexico-based illegal drug trafficking organizations
 3 II to smuggle, transport, and distribute illegal drugs, as well as methods used to collect,
 4 II smuggle, and launder illegal drug proceeds.
 5         8.        Through the course of my training, investigations and conversations with
 6 II other law enforcement personnel, I am aware that it is a common practice for narcotics
 7 II smugglers to work in concert with other individuals and to do so by utilizing cellular
 8 II telephones, to maintain communications with co-conspirators in order to further their
 9 II criminal activities. Conspiracies involving narcotics smuggling generate many types of
1O II evidence including, but not limited to, evidence such as voicemail messages referring to
11 II the arrangements of travel and payment, names, photographs, text messages, emails, instant
12 II messages, social networking messages, maps and directions, and phone numbers of co-
13 II conspirators. This information can be stored within disks, memory cards, deleted data,
14 11 remnant data, slack space, and temporary or permanent files contained on or in the
15 II cellular/mobile telephone.
16 II      9.        Based upon my training and experience as a Special Agent, and consultations
17 II with law enforcement officers experienced in controlled substance smuggling
18 II investigations, and all the facts and opinions set forth in this affidavit, I submit the
19 II following:
               a.      Drug smugglers will use cellular telephones because they are mobile
20
               and they have instant access to telephone calls, text, web, social networking
21
               sites, and voice messages.
22
               b.      Drug smugglers will use cellular telephones because they are able to
23
               actively monitor the progress of their illegal cargo while the conveyance is in
24
25             transit.
                C.      Drug smugglers and their accomplices will use cellular telephones
26
27              because they can easily arrange and/or determine what time their illegal cargo

28              will arrive at predetermined locations.
                                                  3
        Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.5 Page 5 of 12



 1
                d.      Drug smugglers will use cellular telephones to direct drivers to

 2
                synchronize an exact drop off and/or pick up time of their illegal cargo.

 3
                e.      Drug smugglers will use cellular telephones to notify or warn their

 4              accomplices of law enforcement activity including the presence and location

 5              of marked and unmarked units, as well as the operational status of Border

 6
                Patrol checkpoints.

 7              f.      Drug smugglers will use cellular telephones to communicate with each

 8              other regarding payment and other financial arrangements relating to the

 9              transportation of their illegal cargo.

10              g.      Searches of cellular phones may identify travel to or presence at

11              locations involved in the importation of cocaine, or some other controlled

12              substances from Mexico into the United States, or possession and/or

13              transportation with intent to distribute cocaine or controlled substances

14              within the United States.

15        10.        Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
16 modules, are smart cards that store data for cellular telephone subscribers. Such data
17 includes user identity, location and phone number, network authorization data, personal
18 security keys, contact lists and stored text messages. Much of the evidence generated by a
19 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
20 been utilized in connection with that telephone.
21        11.        The facts set forth in this affidavit are based on my own personal knowledge;
22 knowledge obtained from other individuals during my participation in this investigation,
23 including other law enforcement officers; interviews; my review of documents related to
24 this investigation; communications with others who have personal knowledge of the events
25 and circumstances described herein; conversations with other agents experienced in
26 controlled substance investigations, and information gained through my training and
27 experience. All the dates, times, and amounts listed in this affidavit are approximate.
28
                                                    4
          Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.6 Page 6 of 12



 1 II Because this affidavit is submitted for the limited purpose of establishing probable cause
 2 II in support of the application for search warrants, it does not set forth each and every fact
 3 11 that I or others have learned during the course of this investigation.
 4                           FACTS IN SUPPORT OF PROBABLE CAUSE
 5              12.   On August 24, 2019, at approximately 9:20 AM, MC DONALD, a United
 6 II States citizen, applied for entry into the United States from Mexico through the San Ysidro
 7 II Port of Entry in vehicle lane #21. MC DONALD was the driver, sole occupant, and
 8 II registered owner of a 2009 Chevrolet HHR ("the vehicle") bearing California license
 9 II plates.
10 II           13.   A Canine Enforcement Team was conducting pre-primary operations when
11 II the Human and Narcotic Detection Dog alerted to underneath the rear driver side of the
12 vehicle.
13              14.   A Customs and Border Protection Officer ("CBPO") received two negative
14 II Customs declarations from MC DONALD. MC DONALD stated he was crossing the
15 II border to go to San Diego, California. MC DONALD and the vehicle were referred to
16 II secondary inspection.
17 II           15.   A CBPO operating the Z-Portal X-Ray machine detected anomalies in the rear
18 11 quarter panels of the vehicle.
19 II           16.   Further inspection of the vehicle by a CBPO resulted in the discovery of 10
20 II packages concealed in the rear quarter panels of the vehicle, with a total approximate
21 llweight of 11.84 kilograms (26.10 pounds). A sample of the substance contained within
22 II the packages field tested positive for the characteristics of cocaine.
23 II           17.   A CBPO placed MC DONALD under arrest for the importation of controlled
2411 substances in violation of Title 21, United States Code, Sections 952/960. A CBPO then
25 II seized the tan 2009 Chevrolet HHR, the cocaine, the Target Phone, and personal effects.
26 II           18.   Following the arrest, MC DONALD was advised of his Miranda rights by
27 II HSI SA Saenz. Post-Miranda, MC DONALD admitted to smuggling what he thought was
28 II likely marijuana in the vehicle, for which he was he was to be paid $2,000 USD. HSI SA
                                                   5
         Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.7 Page 7 of 12



 1 II Saenz presented the Target Phone to MC DONALD and asked MC DONALD if he owned
 2 II the Target Phone, to which MC DONALD responded in the affirmative. MC DONALD
 3 II stated he utilized the Target Phone to communicate via voice calls and text messages with
 411 a person only known to him as "Mundo." MC DONALD stated he made an agreement
 5 II with Mundo to smuggle narcotics into the United States from Mexico. MC DONALD
 6 II stated he likely deleted evidence of communication with Mundo from the Target Phone.
 7 II      19.    During the interview of MC DONALD, SA Saenz conducted a manual search
 8 II of the Target Phone as per MC DONALD's written consent. SA Saenz searched only the
 9 II Target Phone's call log history and text message history; however, evidence of
1O communication between MC DONALD and Mundo was not identified which is consistent
11 with MC DONALD'S statement indicating he likely deleted evidence of such
12 II communication. No additional data on the Target Phone was reviewed by SA Saenz.
13 II      20.    MC DONALD was arrested and referred for prosecution for the Importation
14 of a Controlled Substance in case 19-MJ-3606-AGS. MC DONALD made his initial
15 appearance on August 26, 2019; MC DONALD remains in custody. A bond for MC
16 II DONALD was set to $25,000 personal security bond secured by one financially
17 II responsible and related adult and a $2500 cash deposit.         A preliminary hearing was
18 II scheduled to be conducted on September 5, 2019; however, a defense oral motion to
19 11 continue the hearing was granted, and the preliminary hearing was continued to the
20 II arraignment date of September 19, 2019.
21 II      21.    Based on my experience and training, consultation with other law
22 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
23 II and opinions set forth in this affidavit, I believe that information relevant to the narcotics
24 II smuggling activities of MC DONALD and his co-conspirators, such as telephone numbers,
25 II made and received calls, contact names, electronic mail (email) addresses, appointment
26 II dates, email messages, messages and posts from social networking sites like Facebook,
27 II pictures, location data, and other digital information are stored in the memory of the
28 II cellular telephone described herein.    Furthermore, I know from consulting with HSI
                                                  6
        Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.8 Page 8 of 12



  1 II Computer Forensics Agents, that data that has been deleted from a cellular phone can be
 211 recovered during the process of a forensic analysis of a cellular phone.
 3
 4                                  SEARCH METHODOLOGY
 5         22.    It is not possible to determine, merely by knowing the cellular telephone's
 6 II make, model and serial number, the nature and types of services to which the device is
 7 II subscribed and the nature of the data stored on the device. Cellular devices today can be
 8 II simple cellular telephones and text message devices, can include cameras, can serve as
 9 II personal digital assistants and have functions such as calendars and full address books and
1O II can be mini-computers allowing for electronic mail services, web services and rudimentary
11 II word processing. An increasing number of cellular service providers now allow for their
12 II subscribers to access their device over the internet and remotely destroy all of the data
13 II contained on the device. For that reason, the device may only be powered in a secure
14 11 environment or, if possible, started in "flight mode" which disables access to the network.
15 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
16 II equivalents and store information in volatile memory within the device or in memory cards
17 II inserted into the device. Current technology provides some solutions for acquiring some of
18 II the data stored in some cellular telephone models using forensic hardware and software.
19 II Even if some of the stored information on the device may be acquired forensically, not all
20 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
21 II data acquisition or that have potentially relevant data stored that is not subject to such
22 II acquisition, the examiner must inspect the device manually and record the process and the
23 II results using digital photography. This process is time and labor intensive and may take
24 11 weeks or longer.
25 II      23.    Following the issuance of this warrant, I will collect the subject cellular
26 II telephone and subject it to analysis. All forensic analysis of the data contained within the
27 II telephone and its memory cards will employ search protocols directed exclusively to the
28 II identification and extraction of data within the scope of this .
                                                   7
          Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.9 Page 9 of 12



 1          24.    Based on the foregoing, identifying and extracting data subject to seizure
 2 II pursuant to this warrant may require a range of data analysis techniques, including manual
 3 II review, and, consequently, may take weeks or months. The personnel conducting the
 4 II identification and extraction of data will complete the analysis within ninety (90) days of
 5 II the date the warrant is signed, absent further application to this.
 6                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 711        25.    The United Stated conducted a manual consent search of the Target Phone on
 8 II August 24, 2019. 1 Evidence of communication between MC DONALD and Mundo was
 9 11 not identified.
10          26.    Prior to adding the further information detailed in paragraphs 8, 9(g), 19, 21
11 II and footnote 1, the United States previously sought a federal search warrant authorizing the
1211 search of the Target Phone on September 11, 2019. The warrant was rejected by United
13 II States Magistrate Judge Jill L. Burkhardt.
14                                          CONCLUSION
15          27.    Based on all of the facts and circumstances described above, there is probable
16 II cause to conclude that MC DONALD used the Target Phone to facilitate the offense of
17 II importing of a controlled substance. The Target Phone was likely used to facilitate the
18 II offenses by transmitting and storing data, which constitutes evidence of violations of Title
19 1121, United States Code, Sections 952/960.
20          28.    Because the Target Phone was seized during the commission of the offense
21 II and has been stored in a secure location, there is probable cause to believe that evidence of
22 II illegal activity committed by MC DONALD continues to exist on the Target Phone.
23
24
25   II I Nothing obtained in the manual search of the Target Phone is being relied upon in
      seeking this warrant. This information is provided for the purpose of full disclosure. I
26 II ask the Court not to consider this information in making its probable cause determination
27 II whether to authorize the requested search and seizure warrant. It is possible for deleted
      data to be extracted from a cellular telephone during a forensic analysis of the cellular
28 II phone.
                                                   8
        Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.10 Page 10 of 12



 1         29.   Based upon my experience and training, consultation with other agents in
 2 II narcotics investigations, consultation with other sources of information, and the facts set
 3 II forth herein, I know that the items to be seized set forth in Attachment B are likely to be
 4 II found in the property to be searched described in Attachment A. Therefore, I respectfully
 5 II request that the Court issue a warrant authorizing me, a Special Agent with Homeland
 6 II Security Investigations, or another federal law enforcement agent specially trained in digital
 7 II evidence recovery, to search the items described in Attachment A, and seize the items listed
 8 II in Attachment B.
 9
10
11
                                             CRJSTC~
                                             Homeland Security Investigations Special Agent
12                                           Department of Homeland Security


                                                      '3
13 ..

1411 Subscribed and sworn to before me on this     /0          of September 2019.
15
16
17
                                            United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                  9
      Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.11 Page 11 of 12




 1                                     Attachment A
 2                           PROPERTY TO BE SEARCHED
 3 II The item to be searched is as follows:
 4                  ( 1) Apple iPhone 7
                         Model No. MN9U2LL/A
 5                      IMEI: 355325088878253
 6                      (the Target Phone)
 7 II The Target Phone is currently in the possession of the Department of Homeland Security
 8 II and is being held as evidence in the Southern District of California.

 9

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
          Case 3:19-mj-03952-KSC Document 1 Filed 09/13/19 PageID.12 Page 12 of 12



                                          ATTACHMENT B
 1
                                        ITEMS TO BE SEIZED
 2
             Authorization to search the cellular phone described in Attachment A includes the
 3 11 search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
 4 II permanent files contained on or in the cellular phone. The seizure and search of the cellular
      phone will be conducted in accordance with the affidavit submitted in support of the warrant.
 5
   11        The evidence to be seized from the cellular phone will be electronic records,
 6 communications, and data such as emails, text messages, photographs, audio files, videos, and
 7 II location data, for the period from August 1, 2019 to and including August 25, 2019:

 8            a.    tending to identify attempts to import cocaine, or some other controlled
                    substance from Mexico and distribute the controlled substance in the United
 9
                    States;
10
              b.    tending to identify accounts, facilities, storage devices, and/or services-such as
11                  email addresses, IP addresses, and phone numbers-used to facilitate the
12                  smuggling and distribution of cocaine, or some other controlled substance from
                    Mexico into, and through, the United States;
13
              C.    tending to identify co-conspirators, criminal associates, or others involved in
14
                    smuggling and distribution of cocaine or some other controlled substance from
15                  Mexico into the United States;

16            d.    tending to identify travel to or presence at locations involved in the smuggling
17                  and distribution of cocaine or some other controlled substance, such as stash
                    houses, load houses, or delivery points;
18
              e.    tending to identify the user of, or persons with control over or access to, the
19
                    subject telephone; and/or
20
              f.    tending to place in context, identify the creator or recipient of, or establish the
21                  time of creation or receipt of communications, records, or data involved in the
22                  activities described above;

23 II which are evidence of violations of Title 21 , United States Code, Sections 952 and 960.
24   11
      The seizure and search of the cellular phone shall follow the procedures outlined in the
25 II supporting affidavit. Deleted data, remnant data, slack space, and temporary and permanent
      files on the cellular phone may be searched for the evidence above.
26   II




27
28
